UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRUMAN SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:98-cr-00079-BO-1; 7:11-cv-00036-BO)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Truman Scott, Appellant Pro Se.      Christine Witcover Dean,
Assistant United States Attorney, Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Truman      Scott     seeks     to      appeal    the     district        court’s

orders denying as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion and his motion to reconsider.                            The orders are not

appealable      unless        a     circuit         justice     or      judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability           will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the     merits,      a    prisoner         satisfies     this     standard      by

demonstrating        that     reasonable            jurists     would      find       that    the

district      court’s       assessment      of       the    constitutional           claims    is

debatable     or     wrong.         Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We     have    independently           reviewed       the    record      and

conclude      that     Scott       has    not       made      the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3